DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Final office action mailed on 4/21/2021 is hereby vacated. In its place, a new office action is hereby issued.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


*Analysis has been updated based on the new 2019 Patent Eligibility Guidance (2019 PEG).*
Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.
Analysis
Claim 1:
The broadest reasonable interpretation of the claim encompasses a computer system (e.g., hardware such as processor and memory) that determines if a transaction is properly accepted or rejected. The system is directed to a machine, which is a statutory category of invention (Step 1: YES).
The claim is analyzed to determine whether it is directed to a judicial exception. The claim recites the limitations of a unified option trading system, for use in managing a portfolio having a plurality of positions in a plurality of financial products in at least a first market, each of 
a summary module, the summary module operative to track each of such positions and each of such dates and furthermore to display each of such positions and each of such dates; 
a calculator module operative to spawn a plurality of calculator module instances; a plurality of calculator module instance types, each calculator module instance type being selected from the group consisting of: 
call, put, call spread, put spread, married put, collars, covered calls, puts, synthetic covered calls, naked calls, naked puts, straddle, strangle, calendar, diagonal, butterfly, iron butterfly, condor, iron condor, combo, futures options, futures spreads, futures option spreads, fence, barrier options, American option, Asian option, Bermudan option, Boston option, Canary option, European option, Israeli option, Russian option, Verde option, Parisian option, capped-style option, compound option, shout option, double option, swing option, exotic option, cross option, quanto option, exchange option, basket option, rainbow option, low exchange price option, lookback option, binary option, chooser option, forward start option, cliquet option and combinations thereof, 
a plurality of calculator module instance data structure types, each calculator module instance data structure type being associated with one calculator module instance type; 
first and second calculator instances spawned by the calculator module, each calculator instance having one calculator instance module type and one calculator module instance data 2structure, and displaying respective first and second of such positions, the calculator module when spawning the calculator instances automatically assigning the appropriate calculator instance module type thereto based upon such position types associated with such positions; 

an open positions editing module displaying the first and second calculator instances therein, thus allowing comparison between such first and second position, the open positions editing module further displaying a third such position which is open, such third position being in a third financial product, and furthermore displaying an option chain of such positions, associated with such third financial product, the open positions editing module further operative to allow changes to such third position, in particular, each of such positions in the option chain being an active link operative when selected to activate the calculator module and spawn a new calculator instance automatically populated with data from such selected position; 
3a closed positions module retaining and displaying a fourth such position which is closed, such fourth position being in a fourth financial product, and furthermore displaying a history chain of such closed positions associated with such fourth financial product, the closed positions having active links to one another, the closed positions module further displaying a chronological index linked to such positions; 

an option scanner module operative to search such first market by means of an electronic network according to a second set of selectable parameters and to return any additional such options available on such first market which match the second set of parameters and to update the option chain with such additional options; 
a bridge module operative to calculate and display at least one member selected from the group consisting of. reserve capital, starting capital, percent stock, currency of display, max permissible positions per sector, max permissible positions per industry, deposited funds, withdrawn funds, open income, closed income, open capital investment, closed capital investment, current capital, remaining capital, starting account value, current account value, account tax open positions, account tax closed positions, account tax open and closed positions, average risk per position expressed as an amount of currency, average risk per position expressed as a percentage of position value, total risk expressed in currency, total fees open positions, total fees closed positions, total fees open and closed positions, total capital gains open positions, total capital gains closed positions, total capital gains open and closed positions, open positions associated with this account, closed positions associated with this account and combinations 4thereof; 
wherein the various modules can access data from one another and are operative to populate one another; 

These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations in the mind or via manual human activity, but for the recitation of generic computer components.  That is, other than reciting “a unified trading system,” nothing in the claim precludes the limitations from practically being performed in the human mind or by organizing human activity.  These limitations are mental processes or organizing human activities (Step 2A1-Yes).
Next, the claims are analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using a computer to perform the steps. The processor (computer) in the steps are recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea (Step 2A2-No).
Next, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional elements of (non-volatile memory) in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a Step 2A or provide an inventive concept in Step 2B. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO). The claim is not patent eligible.
Furthermore, the dependent claims 2-10 do not resolve the issues raised in the independent claim 1. 
Claim 2 recites a first data field associated with each position, the first data field containing therein an indicator of a first date; wherein the first date is one member selected from the group consisting of: such dates for action, an expiry date, an option date, ex-dividend date, earnings date, date of position entry, length of time position has been open, date position closed, dividend pay date, and combinations thereof.  These limitations are also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 3 recites wherein the uniform iconography further comprises: a group of symbols, each symbol indicating a status of a position having an original stock price, a current stock price, breakeven price, original strike price, current strike price, management fees and a potential profit, the symbols including: a) a first symbol indicating current stock price is above the break even and original strike prices; b) a second symbol indicating the current stock price is such that immediate closing of 5the position would be profitable; c) a third symbol indicating that the current stock price is below the break even and original strike prices; d) a fourth symbol indicating that the current stock price is above the breakeven price but lower than the original supra.
Claim 4 recites  a help module operative to provide one member selected from the group consisting of: context sensitive explanations, iconography definitions, stock symbol lookup, option type lookup, financial terminology lookup and combinations thereof.  These limitations are also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 5 recites a position closing module, operative to change an open position to a closed position, and 6in the event that a position is modified further operative to create a new open position, and add the new position to the associated option chain and add the closed position to the history chain; an editable notes field associated with each such position, the position closing module further operative to prompt for input of additional information to such editable notes field, including text information, regarding the change in position.  These limitations are also supra.
Claim 6 recites a note input module automatically entering into the editable notes field the first date, an indication of a position change.  These limitations are also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 7 recites a message module operative to send a message, the message containing one member of the group consisting of: a) one such position, b) a link operative to directly display such position without displaying other modules of the option trading system and without displaying other positions, and c) combinations thereof.  These limitations are also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 8 recites a non-volatile memory in a computer processor unit, the option trading system and such positions recorded upon the non-volatile memory, the option trading system further operative to change ownership of an option at opening and closing of an option.  These limitations are also part of the abstract idea identified in claim 1, and the additional elements of processor and memory are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.
Claim 9 recites  the summary module is further operative to track and display at least one member 7selected from the group consisting of: stock ticker prices, position type, weight per stock in portfolio, sector allocation, industry allocation, income per position, total monthly income, weight of total return per position, portfolio progress through time, amount of open and closed income per position, income realized in closed positions, tax liability, charts based upon the relevant data, such dates for action, an expiry date, an option date, ex-dividend date, earnings supra.
Claim 10 recites the first set of selectable parameters used by the market scanner module further comprises: stock price, ROI, down side protection, in-the-money or out-of-the-money options, expiration date, comparisons to moving averages, corporation market cap, corporation earnings, corporation PE ratio, corporation owners, corporation nationality, and combinations thereof, and the second set of selectable parameters used by the options scanner module further comprises: stock price, ROI, down side protection, in-the-money or out-of-the-money options, expiration date, comparisons to moving averages, corporation market cap, corporation earnings, corporation PE ratio, corporation owners, corporation nationality, and combinations thereof.  These limitations are also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Response to Arguments
Applicant's arguments filed 10/21/2021 and 2/1/2021 have been fully considered but they are not persuasive.
Applicant discusses Affidavit from 2/1/2021.  Declarant is named inventor in this application and party of interest in this application.  Also, the Applicant argues that such a system did not exist in the prior art, which is not the test to determine that a claim is directed to subject matter.  Examiner highlights Figure 18, and Para. 177-180, which discloses the use of generic computer equipment.  The various modules are not structures as argued in the affidavit but are software for performing functions.  Further, regardless of when the invention was placed in work, or the amount of paying clients, the recited claim limitations are abstract (capable of 
Applicant states that the claims as recited are not currently abstract and are an unconventional solution to a technical problem.  The claims as currently recited are capable of being performed by pen and paper. Applicant also argues that the claimed subject matter is a non-abstract improvement to computer technology, such as automated document processing.  Examiner notes that the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.  Also, unlike Enfish v. Microsoft LLC, where the claims were focused on a specific improvement in how the computer functioned, the claim here, such as data structure and classification of trades, merely use the computer as a tool to perform the abstract concepts. The court also emphasized that the "directed to" inquiry applies a filter to claims, when interpreted in view of the specification, based on whether their character as a whole is directed to a patent ineligible concept. Here, when interpreted in view of the specification, the character of the claims as a whole is directed to a patent ineligible concept. 
Further, in Enfish, the court asked whether the focus of the claims is on the specific asserted improvement in computer capabilities (i.e., the self-referential table for a computer database), or instead on a process that qualifies as an "abstract idea" for which computers are invoked merely as a tool. To make the determination of whether these claims are directed to an improvement in existing computer technology, the court looked to the teachings of the specification. Specifically, the court identified the specification's teachings that the claimed invention achieves other benefits over conventional databases, such as increased flexibility, faster search times, and smaller memory requirements.  Therefore, based on the similarity of the 
The McRO court relied on the specification's explanation of how the claimed rules enabled the automation of specific animation tasks that previously could not be automated when determining that the claims were directed to improvements in computer animation instead of an abstract idea. The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process.  An "improvement in computer-related technology" is not limited to improvements in the operation of a computer or a computer network per se, but may also be claimed as a set of  "rules" (basically mathematical relationships) that improve computer-related technology by allowing computer performance of a function not previously performable by a computer.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Michael Anderson can be reached on 571-270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	

	/BRANDON M DUCK/               Examiner, Art Unit 3698                                                                                                                                                                                         
/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691